Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 13, 2014, by and among RENTECH NITROGEN PARTNERS, L.P., a Delaware
limited partnership (“Partnership”), RENTECH NITROGEN FINANCE CORPORATION, a
Delaware corporation (“RNFC”; and together with Partnership, the “Borrowers” and
each individually as a “Borrower”), RENTECH NITROGEN, LLC, a Delaware limited
liability company (“RNLLC”), RENTECH NITROGEN PASADENA, LLC, a Delaware limited
liability company (“RNPLLC”), and RENTECH NITROGEN PASADENA HOLDINGS, LLC, a
Delaware limited liability company (“RNPH” and, collectively together with RNLLC
and RNPLLC, the “Subsidiary Guarantors” and each individually as a “Subsidiary
Guarantor”), the lenders signatory hereto (each individually a “Lender” and
collectively the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), as agent (in
such capacity, “Agent”) for the Lenders.

RECITALS

A. Borrowers, Subsidiary Guarantors, Lenders and Agent have entered into that
certain Credit Agreement dated as of July 22, 2014 (the “Credit Agreement”),
pursuant to which Agent and Lenders are providing loans and other financial
accommodations to or for the benefit of Borrower and Guarantor upon the terms
and conditions contained therein. Unless otherwise defined herein, capitalized
terms or matters of construction defined or established in Article XI to the
Credit Agreement shall be applied herein as defined or established therein.

B. Borrowers and Subsidiary Guarantors have requested that Agent and Lenders
amend the Credit Agreement, and Agent and Lenders are willing to do so subject
to the terms and conditions of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by each Credit
Party of its respective promises and obligations under the Credit Agreement and
the other Loan Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Credit Parties,
Lenders, and Agent hereby agree as follows:

1. Ratification and Incorporation of Credit Agreement and Other Loan Documents;
Additional Acknowledgements. Except as expressly modified under this Amendment,
(a) each Credit Party hereby acknowledges, confirms, and ratifies all of the
terms and conditions set forth in, and all of its respective obligations under,
the Credit Agreement and the other Loan Documents, and (b) all of the terms and
conditions set forth in the Credit Agreement and the other Loan Documents are
incorporated herein by this reference as if set forth in full herein. Each
Credit Party hereby reaffirms the granting of all Liens previously granted
pursuant to the Loan Documents to secure all Obligations (as such term is
defined in the Credit Agreement as modified hereby).

 

     FIRST AMENDMENT



--------------------------------------------------------------------------------

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows (and all section references in this Section 2 shall, unless the context
otherwise requires, be references to sections of the Credit Agreement):

(a) Section 4.1(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following in lieu thereof:

“(b) within (i) with respect to the Fiscal Quarter ending June 30, 2014, sixty
(60) days after the end of such Fiscal Quarter and (ii) forty-five (45) days
after the end of each Fiscal Quarter thereafter, a copy of the quarterly report
filed by Partnership with the Securities and Exchange Commission in accordance
with the Exchange Act which includes a copy of the consolidated and
consolidating financial information regarding Partnership and its Subsidiaries,
including (x) unaudited balance sheets as of the close of such Fiscal Quarter
and the related statements of income and cash flow for that portion of the
Fiscal Year ending as of the close of such Fiscal Quarter and (y) unaudited
statements of income and cash flows for such Fiscal Quarter, in each case
setting forth in comparative form the figures for the corresponding period in
the prior year, all prepared in accordance with GAAP (subject to normal year-end
adjustments); and”

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to satisfaction of each of the following conditions:

(a) receipt by Agent of this Amendment duly executed by each Credit Party, Agent
and each Lender; and

(b) after giving effect to this Amendment, the absence of any Defaults or Events
of Default as of the date hereof.

4. Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents, is the entire agreement between the parties hereto with
respect to the subject matter hereof. This Amendment supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof.

5. Representations and Warranties. Each Credit Party hereby represents and
warrants that the representations and warranties contained in the Credit
Agreement, except to the extent that (a) a particular representation or warranty
by its terms expressly applies only to an earlier date or (b) any Credit Party,
as applicable, has previously advised Agent in writing of a particular
representation or warranty as not being or which will not be true and correct as
of the date hereof (as contemplated under the Credit Agreement), are true and
correct in all material respects as of the date hereof.

6. Miscellaneous.

(a) Costs and Expenses. Each Credit Party reaffirms its obligations to pay, in
accordance with the terms of Section 9.5 of the Credit Agreement, all costs and
expenses of Agent and Lenders in connection with the preparation, negotiation,
execution and delivery of this Amendment and all other Loan Documents entered
into in connection herewith, including the reasonable fees and disbursements of
McDermott Will & Emery LLP, counsel for Agent with respect thereto.

(b) Counterparts. This Amendment may be executed in identical counterpart
copies, each of which shall be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by either (i) facsimile transmission or (ii) electronic
transmission in either Tagged Image Format Files (TIFF) or Portable Document
Format (PDF), shall be effective as delivery of a manually executed counterpart
thereof.

 

  2    FIRST AMENDMENT



--------------------------------------------------------------------------------

(c) Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment, and are not to be taken into consideration
in interpreting this Amendment.

(d) Recitals. The recitals set forth at the beginning of this Amendment are true
and correct, and such recitals are incorporated into and are a part of this
Amendment.

(e) Effect. Upon the effectiveness of this Amendment, from and after the date
hereof, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby and each reference in the other Loan Documents to
the Credit Agreement, “thereunder,” “thereof,” or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

(f) No Novation. The execution, delivery, and effectiveness of this Amendment
shall not (i) except as expressly provided in this Amendment, (A) limit, impair,
constitute a waiver of, or otherwise affect any right, power, or remedy of Agent
or any Lender under the Credit Agreement or any other Loan Document or
(B) constitute a waiver of any provision in the Credit Agreement or in any of
the other Loan Documents or (ii) except as expressly provided in this Amendment,
alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants, or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

(g) Conflict of Terms. In the event of any inconsistency between the provisions
of this Amendment and any provision of the Credit Agreement, the terms and
provisions of this Amendment shall govern and control.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

  3    FIRST AMENDMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Credit Agreement has been duly
executed as of the date first written above.

 

BORROWERS:     RENTECH NITROGEN PARTNERS, L.P.     RENTECH NITROGEN FINANCE
CORPORATION By:   /s/ Dan. J. Cohrs     By:    /s/ Dan. J. Cohrs Name: Dan J.
Cohrs     Name: Dan J. Cohrs Title: Chief Financial Officer     Title: Treasurer
SUBSIDIARY GUARANTORS:     RENTECH NITROGEN PASADENA, LLC     RENTECH NITROGEN
PASADENA HOLDINGS, LLC By:   /s/ Dan. J. Cohrs     By:    /s/ Dan. J. Cohrs
Name: Dan J. Cohrs     Name: Dan J. Cohrs Title: Treasurer     Title: Treasurer
RENTECH NITROGEN, LLC     By:   /s/ Dan. J. Cohrs     Name: Dan J. Cohrs    
Title: Treasurer     AGENT AND LENDER:     GENERAL ELECTRIC CAPITAL CORPORATION
    By:   /s/ Justin Grimm     Name:   Justin Grimm          Duly Authorized
Signatory    

 

     FIRST AMENDMENT